ADAMS, Judge,
dissenting.
Although I concur fully in Division 1 (a) and Division 2, I respectfully dissent from Division 1 (b) of the majority’s opinion affirming the termination of the mother’s parental rights because I believe that DFCS failed to present clear and convincing evidence that the continued deprivation is likely to cause serious physical, mental, emotional, or moral harm to the children.
While, as the majority notes, we are required to view the evidence below in the light most favorable to the judgment, that standard does not require that we ignore a parent’s efforts to comply with DFCS requirements. The majority’s factual recitation omits almost all of the evidence showing the mother’s efforts to address her drug problem and comply with the case plans and her probation. I believe that such facts are pertinent and, indeed, must be considered for a determination of whether a continued relationship with the mother is likely to cause harm to the children.
The evidence showed that the mother complied with her case plan for a period of almost five months until she relapsed shortly before she was scheduled to regain custody of the older son in December 2009. And upon the mother’s release from jail in January 2010, she asked to enter an inpatient rehabilitation program to help with her drug issues, rather than be released to deal with this problem on her own. The evidence showed, however, that the choice of program actually undercut her efforts at self-improvement. Although the mother eventually left that program without permission, she *615testified that she left because one of the counselors sexually assaulted her and drug use was prevalent, which led to her using drugs there. No evidence was introduced to contradict the mother’s version of these events. The mother said that she did not report these incidents because she did not think that anyone would believe her and that she would be kicked out of the program; the counselor who assaulted her told her that she needed to get on his “good side” because he was the one who talked to her probation officer and he could make sure she went back to jail.
The mother, in fact, had clean drug screens starting in January 2010 although she refused three drug screens in March and April and tested positive for methamphetamine on April 21, 2010 after the judge ordered her to have a hair screen. She dropped out of contact with the court and DFCS at this point because she did not want to go back to that rehabilitation center and she was “scared.” The evidence showed, however, that prior to her positive drug screen, the mother continued to visit her children every week between January and April 2010. She brought the children clothes, shoes or some kind of gifts at these visits. During this same time, from January to April 2010, she worked cleaning houses.
From the end of April to June 2010, the mother’s whereabouts were unknown to authorities,8 but she testified that during this time, she was awaiting bed space in a better rehabilitation facility. After leaving the first rehabilitation center, she applied to Mothers Making a Change, had her intake interview in June and entered the facility on July 14, 2010. The mother admitted that she went into the facility “dirty,” but said that she only used drugs once more, one week after starting the program. Afterward, she was placed on a 45-day plan and was doing well. While at that rehabilitation center, the mother attended classes like Early Recovery, Relapse, Prevention and Parenting. She also attended Alcoholics Anonymous several times per week during this time. She stayed there about 30 days before she left to turn herself in to the Cherokee County Adult Detention Center on or about August 22, 2010. She left Mothers Making a Change voluntarily to turn herself in; she was not ousted from the program and thus she understood that she could return. Although she was out of that rehabilitation center for several days before turning herself in, she said she was not using drugs during this period. And the mother testified that when she was released from probation, she intended to *616re-enter Mothers Making a Change, which had facilities giving her the potential to have the children while she was working on her rehabilitation plan.
Even if the trial court could have found that the deprivation was likely to continue, the record lacks clear and convincing evidence to support the court’s finding that the continued deprivation is likely to cause the requisite harm. “Unlike other cases where we have found evidence of such harm, no caseworker here testified as to any adverse effect on the children by their remaining in foster care as opposed to their being permanently adopted.” (Citations omitted.) In the Interest of A. T., 271 Ga. App. 470, 473 (610 SE2d 121) (2005). Here the only testimony from the caseworker even tangentially addressing this point was her testimony that the children had “nothing to gain” by continuing a relationship with their parents. The same caseworker also testified that the older son had a bond with his mother and that the mother clearly loved her sons. Nor was there any expert testimony addressing the issue of the need for permanency and the detrimental effects of foster care. Id. The caseworker and the guardian testified that, apparently in their opinions, the children needed permanency, but neither was qualified as an expert in the needs of foster children. Although a lay witness may give an opinion, the witness must give sufficient facts to establish the basis of her opinion. Smith v. Smith, 281 Ga. 380, 382 (1) (637 SE2d 662) (2006). Moreover, “[t]he opinion of a lay witness is not admissible when all of the facts and circumstances upon which it is based are capable of being clearly defined, so that the [factfinder] may readily reach its own opinion therefrom.” (Footnote omitted.) Johnson v. Knebel, 267 Ga. 853, 855 (1) (485 SE2d 451) (1997). Here the caseworker and the guardian gave no facts to support their opinions and DFCS made no attempt to lay out any facts upon which the trial judge could formulate its own opinion on the issue of permanency.
Instead, the caseworker’s evidence was simply that the foster parents were taking good care of the children and the children were doing well in their care, thus implying, perhaps, that they would be better off if the foster parents adopted them. But that is not the test. “A court is not allowed to terminate a parent’s natural right because it has determined that the child might have better financial, educational, or even moral advantages elsewhere.” (Citation omitted.) Carvalho v. Lewis, 247 Ga. 94 (274 SE2d 471) (1981). To the contrary, DFCS was required to show that the children would be seriously harmed if the mother’s parental rights were not terminated. I do not believe that simply stating that the children need permanence, without citing any evidence to show that a continued relationship with the parent will cause “serious physical, mental, emotional, or *617moral harm” is enough to sever all parental ties between the mother and her children. (Emphasis supplied.) In the Interest of A. T., 271 Ga. App. at 470. Even if the majority were correct in stating that individualized evidence of the need for permanency is not required in every case, DFCS at least should be required to present individualized evidence that continuing a relationship with the parent will cause serious harm to the children in addition to some generalized understanding of a need for permanence and stability. There was absolutely no evidence that the children “are currently suffering due to their placement in foster care or that without a permanent placement that they would suffer serious harm.” Id. at 474. In fact, the caseworker testified that the children were doing very well. “Rather, all we have is evidence of the mother’s inability to parent her children. The mother’s inability to care for her children does not necessarily mean that her current relationship with them is detrimental.” (Citations and punctuation omitted.) Id. at 473. And here, the evidence demonstrated that the mother had made some headway in her attempts to resolve her drug issues and that she was motivated to continue her rehabilitation in a facility where she had previously shown progress.
Thus, I find that DFCS simply failed to present clear and convincing evidence to satisfy this statutory requirement. “The lack of testimony as to harm has repeatedly caused us to reverse the lower court’s order of termination. [Cits.]” In the Interest of A. T., 271 Ga. App. at 474. As this Court has previously noted,
termination of parental rights is a remedy of last resort and can be sustained only when there is clear and convincing evidence [of the statutory factors]----While [I am] reluctant to reverse the juvenile court’s determination, no judicial determination is more drastic than the permanent severing of the parent-child relationship.
(Punctuation and footnotes omitted.) In the Interest of D. L. T. C., 299 Ga. App. 765, 771 (1) (684 SE2d 29) (2009). See also In the Interest of J. E., 309 Ga. App. 51, 57 (1) (d) (711 SE2d 5) (2011) (a finding that deprivation is likely to continue does not automatically support a finding that continued deprivation will harm the child; whether the facts authorizing the former finding also authorize the latter finding depends on the circumstances of the case).
Accordingly, I would reverse the trial court’s order terminating the mother’s parental rights.
I am authorized to state that Presiding Judge Mikell joins in this dissent.
*618Decided March 30, 2012
Reconsideration denied April 12, 2012.
James K. Luttrell, for appellant.
Samuel S. Olens, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Elizabeth M. Williamson, Assistant Attorney General, Hope M. Pereira, Jamie L. Smith, for appellee.

 Although the mother appeared briefly at one court hearing in June 2010, she left because she was told she had an outstanding warrant and would probably go to jail.